Orders, Supreme Court, New York County (James A. Yates, J.), entered May 5, 2010, which, inter alia, denied defendants’ motions to suppress certain documents and information allegedly wrongfully obtained by plaintiffs, to disqualify plaintiffs’ counsel, and for a protective order, unanimously affirmed, with costs.
We find that the record does not support findings that plaintiffs obtained the subject materials through theft, eavesdropping, or other unlawful means. We also find that the record does not support findings that the subject materials were improperly or irregularly obtained within the meaning of CELR 3103 (c), but, even if the record did support such findings, we would affirm. No basis exists to disturb the Special Referee’s findings that all of the subject materials in any event would have to be produced in the ordinary course of discovery, and, accordingly, that no substantial right of defendants’ could have been prejudiced by the manner in which they were obtained (CELR 3103 [c]; see Robinson v Robinson, 308 AD2d 332, 333 [2003]; Levy v Grandone, 8 AD3d 630 [2004]). In view of the foregoing, the court also properly denied defendants’ motion for a protective order and to disqualify plaintiffs’ counsel. We have considered defendants’ other arguments and find them unavailing. Concur—Tom, J.P., Friedman, Catterson, Renwick and Manzanet-Daniels, JJ.